             Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                              Criminal No.   Rr-f io^'LpI
V.                                                    Violation:


ev3, INC.,                                            Count One: Introduction into Interstate
                                                      Commerce of Adulterated Medical Devices
               Defendant                              21U.S.C. §§ 331(a), 333(a)(1)

                                                      Forfeiture Allegation:
                                                      18 U.S.C. § 982(a)(7), 28 U.S.C. § 2461(c),
                                                      21U.S.C. §§ 334 and 853(p)

                                         INFORMATION


At all times material to this Information:


                                             The Defendant


        1.     ev3, Inc. ("ev3"), was a Delaware corporation that made and manufactured

medical devices used in the treatment of vascular diseases. It had a principal place of business in

Plymouth, Minnesota. In November 2005, ev3 acquired a medical device manufacturer called

Micro Therapeutics, Inc. ("MTI"), with its principal place of business in Irvine, California. MTI

became the neurovascular division of ev3. ev3 manufactured and distributed in interstate


commerce, in the District of Massachusetts and elsewhere, medical devices intended for human

use.



             The Food and Drug Administration and the Food. Drug & Cosmetic Act


       2.      The United States Food and Drug Administration ("FDA") was an agency of the

United States responsible for protecting the health and safety of the public by assuring that,

among other things, medical devices intended for use in humans were safe and effective for their

intended uses. The FDA regulated the manufacture, labeling, and shipment in interstate

commerce of medical devices through enforcement of the Food, Drug, and Cosmetic Act
Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 2 of 10
Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 3 of 10
Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 4 of 10
Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 5 of 10
Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 6 of 10
Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 7 of 10
Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 8 of 10
Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 9 of 10
Case 1:18-cr-10461 Document 1 Filed 12/04/18 Page 10 of 10
